 Case 3:20-cv-00375-CRS Document 28 Filed 07/10/20 Page 1 of 2 PageID #: 222




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION

                                 Electronically filed

 MICHAEL COLLINS, et al.
        Plaintiffs

 v.                                                Judge Charles R. Simpson
                                              Civil Action No. 3:20-cv-00375-CRS
 MICHAEL ADAMS, in his official
 capacity as the Secretary of State of
 Kentucky, et al.
        Defendants




 ATTORNEY GENERAL DANIEL CAMERON’S MOTION TO INTERVENE
      ON BEHALF OF THE COMMONWEALTH OF KENTUCKY


      The Commonwealth of Kentucky, ex rel. Attorney General Daniel Cameron

(the “Commonwealth”), moves to intervene as a defendant in this matter to defend

the constitutionality of the Commonwealth’s election statutes. A memorandum of law

and proposed order are attached. Under Rule 24(c), the Commonwealth also attaches

a proposed answer to the Plaintiffs’ complaint.




                                          1
 Case 3:20-cv-00375-CRS Document 28 Filed 07/10/20 Page 2 of 2 PageID #: 223




                                       Respectfully submitted,

                                       Daniel Cameron
                                       ATTORNEY GENERAL

                                       /s/ Aaron J. Silletto
                                       Victor Maddox
                                       Carmine G. Iaccarino
                                       Aaron J. Silletto
                                       Brett R. Nolan
                                       Marc Manley
                                       Office of the Attorney General
                                       700 Capital Avenue, Suite 118
                                       Frankfort, Kentucky 40601
                                       Phone: (502) 696-5300
                                       Victor.Maddox@ky.gov
                                       Carmine.Iaccarino@ky.gov
                                       Aaron.Silletto@ky.gov
                                       Brett.Nolan@ky.gov
                                       Marc.Manley@ky.gov

                                       Counsel for Intervening Defendant,
                                       Commonwealth of Kentucky ex rel.
                                       Attorney General Daniel Cameron



                          CERTIFICATE OF SERVICE

        I certify that on July 10, 2020, the above document was filed with the CM/ECF
filing system, which electronically served a copy to all counsel of record.

                                       /s/ Aaron J. Silletto
                                       Counsel for Intervening Defendant,
                                       Commonwealth of Kentucky ex rel.
                                       Attorney General Daniel Cameron




                                         2
